Title: To Thomas Jefferson from James Wilkinson, 19 June 1804
From: Wilkinson, James
To: Jefferson, Thomas


          
            on or before 19 June 1804
          
          about 130 Leagues above the Cado nation & 230 from Natchitoches, we have discovered on either side the Red River, Cliffs of rock Salt—we also find several salt springs above this point & one below it, which discharge themselves into the River, & actually give a brackish taste to its Waters, as low down as the settlement of Natchitoches, during the recess of the floods, or rather before their autumnal elevation—I have this information from several unconnected sources which merit confidence, & it has my implicit beleif.
          
            Ja: Wilkinson
          
        